IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-80,853-01


                 EX PARTE MARTIN MENDOZA REYNOZA, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR 08A-010 IN THE 222 ND DISTRICT COURT
                        FROM DEAF SMITH COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

murder and sentenced to ninety-nine years’ imprisonment. The Seventh Court of Appeals

affirmed his conviction. Reynoza v. State, 07-08-00452-CR (Tex. App.—Amarillo delivered

Sep. 3, 2009).

       Applicant contends that appellate counsel rendered ineffective assistance because
                                                                                              2

counsel failed to timely notify Applicant that conviction had been affirmed. We remanded

this application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court stating that he sent Applicant

a timely letter. However, an affidavit from the Texas Department of Criminal Justice’s mail

system coordinator shows that Applicant did not receive that letter. Based on those

affidavits, the trial court has entered findings of fact and conclusions of law that Applicant

was denied the right to file a pro se petition of discretionary review. The trial court

recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time

petition for discretionary review of the judgment of the Seventh Court of Appeals in Cause

No. 07-08-00452-CR that affirmed conviction in Cause No. CR08A-010 from the 222 nd

District Court of Deaf Smith County. Applicant shall file petition for discretionary review

with this Court within 30 days of the date on which this Court’s mandate issues.




Delivered: June 4, 2014
Do not publish